Citation Nr: 1418379	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  09-27 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial disability rating for bilateral pes cavus in excess of 30 percent prior to November 13, 2006, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fleming, Counsel
INTRODUCTION

The Veteran had active military service from August 1968 to July 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO granted service connection for bilateral pes cavus and assigned an initial 10 percent disability rating.  The Board remanded the issue, most recently in August 2013, for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VA examination and then re-adjudicate the claim.  The AOJ scheduled the Veteran for VA examination, which was conducted in October 2013, with an addendum opinion added in December 2013.  In December 2013, the AOJ granted the Veteran an initial 30 percent rating prior to November 13, 2006, and a rating of 50 percent from that date.  

The Veteran and his wife testified before the undersigned Veterans Law Judge at a hearing at the RO in December 2009.  A transcript of the hearing has been associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  For the period prior to November 13, 2006, the Veteran's bilateral pes cavus was manifested by pain in the feet bilaterally, unilateral marked contraction of the plantar fascia and marked varus deformity on the right, with no marked contraction of plantar fascia or varus deformity on the left.

2.  For the period from November 13, 2006, the Veteran's bilateral pes cavus has been manifested by bilateral foot pain, marked contraction of the plantar fascia, and marked varus deformity.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for bilateral pes cavus were not met for the period prior to November 13, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.57, 4.59, 4.71a, Diagnostic Code 5278 (2013).

3.  The criteria for a rating in excess of 50 percent for bilateral pes cavus have not been met for the period beginning November 13, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.57, 4.59, 4.71a, Diagnostic Code 5278 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008. The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim. See 38 C.F.R. § 3.159(b)(1).)

Here, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.

In this respect, through March 2006 and April 2011 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.

The Board also finds that the March 2006 and April 2011 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned March 2006 and April 2011 notice letters.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the March 2006 and April 2011 notice letters.

The Board notes that VCAA notice is not required with respect to every aspect of a claim raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, the claim is granted, and he files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of his entitlement to a higher rating and/or an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that when a claim for service connection has been proven, the purpose of § 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  Here, the Veteran's claim for higher initial ratings fall squarely within this pattern.  Thus, no additional VCAA notice was required with respect to the claim on appeal.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  Extensive records of the Veteran's post-service treatment are of record, as are records from his award of benefits from the Social Security Administration (SSA).  The Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claim.  In addition, he and his wife testified before the undersigned Veterans Law Judge at a hearing in December 2009.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claim that need to be obtained.  

In addition, the Veteran was afforded VA examinations in May 2006, July 2009, May 2011, and October 2013, with an addendum opinion added in December 2013.  Reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, and despite the contentions of the Veteran's representative in the January 2014 informal hearing presentation, the Board finds that the VA examinations obtained in this case are collectively adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiners conducted full physical examination of the Veteran.  In particular, the VA examiner who issued the December 2013 addendum opinion reviewed the Veteran's records, including his previous VA examinations, and offered an explanation as to why it is unlikely that the Veteran's heel spurs and hallux valgus are related to his service-connected pes cavus.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013).

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The Veteran's service-connected bilateral pes cavus has been evaluated as 30 percent disabling prior to November 13, 2006, and as 50 percent disabling thereafter, under Diagnostic Code 5278, for acquired claw foot (pes cavus).  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2013).  Diagnostic Code 5278 allows for a 30 percent rating where the evidence demonstrates bilateral acquired clawed foot, with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia and marked tenderness under metatarsal heads, or unilateral marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.  A higher rating of 50 percent is awarded where the foot condition causes bilateral marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.

Relevant medical evidence consists of records of treatment the Veteran has received from VA providers as well as VA examinations provided in May 2006, February 2007, July 2009, May 2011, and October 2013.  Records of the Veteran's ongoing treatment with VA providers reflect that he has complained on multiple occasions of pain and weakness in his feet that causes problems walking.  He was noted on a May 2009 podiatry visit to have "very sore feet" and was prescribed a cane to assist in ambulating in January 2007.  Treatment records also reflect an ongoing diagnosis of and treatment for diabetic peripheral neuropathy.  (His SSA records are silent as to any foot problems; the award was made secondary to a lumbar spine disorder.)

At his May 2006 VA examination, the Veteran reported increasing pain in his feet limiting his standing to 15-30 minutes and his walking to 1/4 mile.  He also complained of tenderness, swelling, stiffness, fatigability, weakness, and pain in his feet both while standing and while walking, as well as pain at rest in the arches and balls of his feet.  Physical examination revealed an antalgic gait of moderate severity, but no crepitus, edema, or effusion was noted.  The examiner also found the Veteran to experience fatigability in the feet, as well as severe instability, moderate tenderness, and severe weakness in the right foot.  The examiner noted bilateral pes cavus without hammer toes or contracted or shortened plantar fascia.  Hallux valgus was also noted bilaterally, and the Veteran was found to have a marked, passively correctable varus deformity on the right, with mild tenderness beneath the metatarsal heads.  No varus deformity was observed on the left.  Radiological evaluation revealed bilateral heel spurs and hallux valgus deformities.  The Veteran reported being unemployed secondary to his lumbar spine disorder.

The Veteran again underwent VA examination in July 2009 to assess the current severity of his foot disorder.  Report of that examination reflects that the Veteran complained of pain in his feet and cramping in all of his toes bilaterally.  The Veteran further complained of swelling, stiffness, weakness with movement, and a lack of endurance.  The examiner noted that the Veteran used orthotics in his shoes and walked with a cane.  The Veteran reported that he could walk only about one quarter of a mile without resting.  Physical examination revealed tenderness in his heels bilaterally, as well as swelling in his right ankle.  No painful motion, swelling, instability, or weakness was noted.  Angulation and dorsiflexion at the first metatarsophalangeal joint and stiffness of the joint was noted at 5 degrees bilaterally.  No major limitations of dorsiflexion or abnormal positioning of toes were noted, although the Veteran was found to have tender plantar fascia bilaterally.  Radiological examination revealed bilateral pes cavus as well as bilateral hallux valgus deformities and calcaneal spurs in the Veteran's heels.  The examiner diagnosed the Veteran with bilateral pes cavus, bilateral hallux valgus, and bilateral heel spurs.  However, the examiner did not address whether the bilateral hallux valgus and heel spur disabilities were etiologically related to the bilateral pes cavus for which he is service connected.

Pursuant to the Board's April 2011 remand, the Veteran again underwent VA examination in May 2011.  At that time, he was noted to complain of pain in his feet, as well as swelling, stiffness, fatigability, weakness, and lack of endurance.  He stated that the pain is exacerbated by walking or standing and that he was able to walk only a few yards.   Physical examination of the feet revealed swelling, weakness, and abnormal weight bearing, as well as moderate tenderness at the ankle joints.  The Veteran was found to have dorsiflexion of the ankles from 0 to 20 degrees bilaterally.  However, the examiner indicated that he was not performing an examination concerning the Veteran's hallux valgus.  Further, when asked if there was evidence of malunion or nonunion of the tarsal or metatarsal bones, the examiner responded "Yes," but when asked to clarify the nature of that disorder, responded only, "pes cavus."  In addition, the examiner found that the Veteran experienced "severe metatarsus adductus" but failed to clarify that finding or determine if the disorder is etiologically linked to the Veteran's service-connected pes cavus.  In addition, in relation to the Board's instruction regarding the diagnosed calcaneal heel spurs, the examiner stated only that the spurs were mild and "asymptomatic."  He failed to discuss whether the spurs are etiologically linked to the Veteran's service-connected pes cavus.  Further, the examiner did not discuss the presence, severity, or etiology of hallux valgus.  Instead, the examiner stated only that the Veteran's "current feet pain is at least as likely as not caused by or a result of service connected pes cavus."

To correct these deficiencies, and pursuant to the Board's August 2013 remand, the Veteran underwent additional VA examination in October 2013.  At that time, he complained of ongoing pain in his feet and was again diagnosed with bilateral pes cavus.  Physical examination revealed bilateral marked tenderness under the bilateral metatarsal heads, as well as severe bilateral metatarsus adductus, limitation of dorsiflexion of the ankles to a right angle, and marked varus deformity.  The Veteran's left hallux was noted to slowly dorsiflex uncontrollably at rest.  No hammer toes or malunion or nonunion of the tarsal or metatarsal bones was noted.  The examiner also noted very weak inversion and eversion ranges of motion, as well as weak dorsiflexion and plantar flexion.  Radiological study found bilateral heel spurs.  In a December 2013 addendum opinion, a second VA examiner reviewed the Veteran's claims file and opined that his bilateral hallux valgus deformities and heel spurs are not likely related to his service-connected pes cavus.  In so reasoning, the physician noted that hallux valgus is caused not by the muscle imbalance of pes cavus but by a "genetic predisposition" to hyperlaxity or arthritis in the joints of the feet.  The examiner also noted that heel spurs are not known to be associated with pes cavus but can be related to plantar fasciitis or activities such as running and jumping.  The examiner further pointed out that no such disorders were noted in the Veteran's service treatment records.  

Upon review of the above, the Board does not find that the criteria for an initial rating in excess of 30 percent for service-connected pes cavus were met for the period prior to November 13, 2006.  As noted above, to warrant a higher evaluation, the Veteran would have to be found to have bilateral marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.  Here, however, the May 2006 VA examiner specifically found the Veteran to have a marked varus deformity in the right foot only; no varus deformity of the left foot was noted.  No hammer toes or marked contraction of the plantar fascia were noted in either foot.  The Board does not find that this symptomatology is consistent with a finding of bilateral marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, or marked varus deformity.  The above conclusion does not change when considering additional functional limitation due to factors such as pain, weakness, fatigability and incoordination.  In this regard, the Board acknowledges that the Veteran complained of pain in his feet bilaterally, which increased with activity and could cause flare-ups on extended standing or walking.  However, objective evidence indicated that no marked contraction of the plantar fascia or hammer toes were shown at the May 2006 examination. 

Further, for the period from November 31, 2006, the Board does not find that a rating in excess of 50 percent is warranted for the Veteran's service-connected pes cavus.  In so finding, the Board looks in particular to the bilateral marked tenderness under the bilateral metatarsal heads, as well as severe bilateral metatarsus adductus, limitation of dorsiflexion of the ankles to a right angle, and marked varus deformity found at the October 2013 VA examination.  The Board notes further that a 50 percent rating is the highest schedular rating available under Diagnostic Code 5298 for bilateral pes cavus.  

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected bilateral pes cavus.  In this case, the Veteran has not been found to have pes planus, hallux rigidus, metatarsalgia, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones, rendering separate ratings under Diagnostic Codes 5276, 5279, 5281, 5282, or 5283 unavailable.  Additionally, although the Veteran has been found to have bilateral weak foot, Diagnostic Code 5277 specifies that it should be rated based on the underlying condition-here, pes cavus.  Further, although the Veteran has been found to have both hallux valgus and heel spurs, the December 2013 VA examiner clearly explained why these disorders are not linked to his service-connected pes cavus.  Thus, separate ratings for hallux valgus or heel spurs would be inappropriate.  

In sum, the Board finds that the symptoms of the Veteran's service-connected bilateral pes cavus are properly contemplated by the 30 percent rating initially assigned prior to November 13, 2006, and the 50 percent rating assigned thereafter.  In this case, the Board has taken into consideration the Veteran's complaints of pain but finds that any such pain is contemplated in the 30 percent and 50 percent ratings assigned.  Therefore, the Board does not find that higher ratings based on any functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, are warranted under the rating criteria.

The above determination is based on consideration of the applicable provisions of VA' s rating schedule.  The Board finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected bilateral pes cavus has rendered impractical the application of the regular schedular standards.  In addition, the Board notes that the Veteran's symptoms are specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim for higher initial ratings, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating for bilateral pes cavus in excess of 30 percent prior to November 13, 2006, or in excess of 50 percent thereafter, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


